Campbell J.:
Plaintiff sued defendant for neglecting, as supervisor, to levy a tax on the district formerly known as school ■district number five, in the township of Almena, in Yan Burén county. This district had once formed a part of school district number two, and was, in September, 1858, attached again to that district, which retained its number as before. The suit, on which judgment was obtained against school district number five, - was commenced in December, 1858, by service upon the proper officer, if one existed, and judgment was taken by default. Judgment was given, in this cause, for the defendant, on the ground that district number five had ceased to exist.
The power which was formerly, in People v. Davidson, 2 Doug., (Mich.,) R., 121, said to have been implied in ■the board of inspectors of each town, to combine school districts, was afterwards granted expressly by Section .2335 of the Compiled Laws, which was in force when *108tbe action of tbe town authorities of Almena was had, in uniting the districts referred to. By that action, the territory was all made to embrace but one district. The statute is very clear upon this point. But the question whether, by the change of limits, either of the old organizations became entirely extinct for all purposes, is one of some importance. It is difficult to maintain that the Legislature coiild have designed to extinguish all claims, which had arisen upon the faith of a corporate authority in the old districts; and it may, perhaps, be questioned, whether such impairing of contracts could be lawfully permitted by the Legislature, to be accomplished ' at the uncontrolled discretion of town officers. We are not at liberty to assume that any such result should be accepted, without a strict necessity for such a conclusion.
The only statutory provisions expressly referring to changes in the boundaries of districts, apparently refer to partial changes, although the language may admit of a broader application. But we may, at • least, derive from these provisions some light upon the character of these corporations. And, when we consider that the-power to combine districts was originally derived from the expressed power to change- and regulate boundaries, there is reason to believe that these provisions were-meant to reach all cases. When any change is made, by adding to one district any part of another, that district which retains the school-house of the divided district, is made liable to refund to the portion sot off from it, the proportion of the latter in the value of the property retained, less its proportion of debts, which were chargeable upon the whole district, as it was before division. In other words, it is evident that the district retaining the school-house is the corporation liable for the debts, and retains the entire corporate rights and powers. And where this district has, at the same time, *109been augmented from another, the district, as augmented, obtains these rights, and incurs these obligations. — See Comp. Laws, §2318, §2321. When two districts are' •annexed, without any other change in their boundaries, the mere fact that one number is preferred to another, does not change the real character of the annexation. Applying the rules just referred to, it will be seen at once that the debts of both districts, and- the credits ‘of both, would unite in the newly-formed district. To this extent, the statutory provisions may apply without difficulty. And, in the absence of any statutory provision for any different rule, we think the entire district, as a district, must be held responsible for the debts of both, as it receives the property of both. There may be equitable reasons why-old debts should be charged upon the separate lands of the old districts, but we cannot, without a statute, undertake to regulate these equities. And we have no doubt that the union of districts is to be considered, under the statute, a consolidation of the former corporations, and not the annihilation of one or both. The suit against school district number five was improperly brought, because no such district remained as a separate organization. The suit- should have been against the consolidated district, as succeeding to the liabilities of its parts. The judgment being a nullity, the supervisor was not bound to regard it. The Comt below, therefore, did not err in refusing to hold him responsible for declining to levy the amount -by tax.
Judgment must be affirmed, with costs.
The other Justices concurred.